Citation Nr: 9902213	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  97-20 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a skin condition of the 
feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel


INTRODUCTION


The veteran had active service from September 1967 to 
September 1969.

An August 1973 RO rating decision denied service connection 
for epidermophytosis of the feet.  The veteran was notified 
of the determination in August 1973 and he did not appeal.

In 1996, the veteran submitted an application to reopen the 
claim for service connection for a skin condition of the 
feet.  This matter comes to the Board of Veterans' Appeals 
(Board) from an April 1997 RO rating decision that determined 
there was no new and material evidence to reopen the claim.  
The veteran submitted a notice of disagreement in May 1997, 
and the RO issued a statement of the case in June 1997.  The 
veteran submitted a substantive appeal in July 1997, and 
testified at a hearing in July 1997.  The RO hearing officer 
determined that there was new and material evidence to reopen 
the claim, and then denied service connection for skin 
condition of the feet on a de novo basis.


With the application to reopen the claim for service 
connection for a skin condition of the feet, various evidence 
was received, including statements from relatives of the 
veteran that are to the effect that the veteran has had skin 
problems with his feet since separation from service.  These 
are considered new and material evidence to reopen the claim.  
Hence, the Board will review the claim for service connection 
for a skin condition of the feet on a de novo basis, as did 
the RO.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998); .  38 C.F.R. § 3.156(a); Hodge v. West, 
155 F. 3d 1356 (Fed. Cir. 1998); Evans v. Brown, 9 Vet. App. 
273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).




FINDING OF FACT

The veterans current skin condition of the feet had its 
onset in service.


CONCLUSION OF LAW

Tinea pedis of the right foot and onychomycosis of both feet 
were incurred in active service. 38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from September 1967 to 
September 1969.

Service medical records show that the veteran was treated in 
July 1968 for a rash of the crotch with undecylenic acid and 
foot powder.  On a report of medical history completed at the 
time of his medical examination for separation in June 1969 
he reported no skin disease and a skin condition of the feet 
was not found.

The veteran underwent a medical examination at a VA medical 
facility in July 1973.  He gave a history of itching 
dermatitis involving the toes of both feet and stated that 
this condition had been present at intervals since he was in 
service.  He was using various medications for this 
condition.  There were macerated, weeping lesions involving 
the webs of all the toes and crusting, oozing, and ulcerated 
lesions over the dorsum of the right third and fourth toes.  
The diagnosis was epidermophytosis of the feet, moderately 
severe.

VA medical reports of the veterans treatment in 1996 show 
that he used Lamisil cream, and contain diagnoses of tinea 
pedis of the right foot and onychomycosis of both feet.

Statements from relatives of the veteran received in 1997 are 
to the effect that the veteran had foot problems since 
separation from service that he treated with foot cream and 
powder, and the wearing of white socks.

The veteran testified at a hearing in July 1997 to the effect 
that his current skin condition of the feet began in service.  
He reported treating this condition with self medication.


B.  Legal Analysis

The veterans claim is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VAs 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The service medical records reveal that the veteran was seen 
in July 1968 for rash of the crotch and treated with 
undecylenic acid (a fungicide) and a foot powder.  While the 
service medical records do not specifically show treatment 
for a foot condition, the fact that he was treated with foot 
powder indicates that he may have had skin problems with the 
feet in July 1968 as well as a rash of the crotch.  This 
possibility is supported by the report of his VA examination 
in 1973, not too long after service, revealing the presence 
of a moderately severe skin condition of the feet.

Testimony from the veteran and statements from relatives are 
to the effect that he has had continuous skin problems with 
his feet since separation from service that he self-treated 
with creams, foot powder, and wearing white socks.  The 
objective medical evidence does not show the presence of a 
skin condition of the feet from 1973 until 1996.

After consideration of all the evidence, the Board finds that 
it is essentially in equipoise as to whether or not the 
veteran has a chronic skin condition of the feet that had its 
onset in service.  Under the circumstances, the veteran 
prevails as to his claim for service connection for a skin 
condition of the feet with application of the benefit of the 
doubt doctrine in his favor.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection is granted for tinea pedis of the right 
foot and onychomycosis of both feet.



		
	J. E. DAY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
